Citation Nr: 0000858	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  97-32 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of Morton's neuroma of the left foot with possible 
tarsal tunnel syndrome, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from June 
1991 to July 1993.  In August 1996, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, denied her claim for a higher (i.e., increased) 
rating for postoperative residuals of Morton's neuroma of the 
left foot with possible tarsal tunnel syndrome-rated as 10 
percent disabling.  The RO also denied her claim for service 
connection for a right foot condition.  She appealed the 
claim concerning her left foot to the Board of Veterans' 
Appeals (Board).  She did not appeal the claim concerning her 
right foot, so that issue is not before the Board.  
See 38 C.F.R. § 20.200 (1999).


FINDINGS OF FACT

1.  As a result of her service-connected disability, the 
veteran experiences chronic pain in her left foot, including 
in the scars from her surgery, particularly during prolonged 
weightbearing such as standing, walking, etc.

2.  The veteran has maintained full range of motion in her 
left ankle and foot, in all directions, and there is no X-ray 
evidence of a bone deformity or other related abnormality; 
she also has good arterial pulses in this extremity and no 
objective clinical indications of neurovascular changes or of 
motor deficits or dysfunction.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for the 
postoperative residuals of the Morton's neuroma with possible 
tarsal tunnel syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71, 4.71a, 4.118, 4.124, 4.124a, 
Diagnostic Codes 5279, 7805, 8525, 8725 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran received treatment during service for complaints 
of chronic pain and tenderness along the plantar surface of 
the 3rd and 4th metatarsophalangeal joints of her left foot.  
She said her symptoms were especially noticeable while in her 
training boots during prolonged standing, walking, running, 
marching, etc.  X-rays were negative for signs of a fracture, 
dislocation or other bone or joint abnormality.  After her 
symptoms persisted, her doctors diagnosed plantar fasciitis 
and Morton's disease.  She underwent surgery in July 1992 to 
excise a tumor (neuroma) that developed as a result of the 
Morton's disease.  When seen for follow-up treatment during 
the weeks immediately after the procedure, she continued to 
complain of experiencing pain, tenderness, and abnormal 
sensations (paresthesias) in the area of her surgical scars, 
which she said extended down into her 3rd, 4th, and 5th toes 
(metatarsals)-particularly during prolonged weightbearing.  
Her doctors suspected that she had tarsal tunnel syndrome.  
When her symptoms did not resolve with various forms of 
therapy, she went before a physical evaluation board (PEB), 
which determined in March 1993 that she should be medically 
discharged from the military, with severance pay, due to her 
physical disability caused by the Morton's neuralgia.  Her 
period of active duty ended in July 1993.

In March 1994, the RO in New York granted service connection 
for the postoperative residuals of the Morton's neuroma with 
possible tarsal tunnel syndrome and assigned a 10 percent 
rating-effective from the day following the veteran's 
discharge from the military.  She subsequently moved to the 
state of Pennsylvania and, in May 1996, requested a higher 
rating for her disability.  When the RO in Pittsburgh denied 
her claim, this appeal ensued.

As a preliminary matter, the Board finds that the veteran's 
claim for a higher rating for her disability is "plausible" 
and, therefore, "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  A claim, as here, that a service-
connected disability is more severe than presently rated is 
well grounded where the veteran alleges that a higher rating 
is justified due to the severity of her condition.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  
When a veteran submits a well-grounded claim, VA has a "duty 
to assist" her in developing the evidence pertinent to her 
claim.  Id.  The Board is satisfied that all relevant 
evidence has been obtained concerning the claim at issue and 
that no further assistance to the veteran is required to 
comply with the "duty to assist."  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities-which is 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  When making determinations as to the appropriate 
rating to be assigned, VA must take into account her entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
cases such as the one at hand, however, where entitlement to 
compensation already has been established and the 
appropriateness of the current rating is at issue, the 
present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Peripheral nerve neuralgia, characterized usually by a dull 
and intermittent pain, of typical distribution so as to 
identify the nerve involved, is to be rated on the scale 
provided for the evaluation of injury of that nerve, with a 
maximum rating equal to moderate incomplete paralysis of the 
nerve.  See 38 C.F.R. §§ 4.124, 4.124a, Diagnostic Code 8725.  
The provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8525, 
in turn, indicate that a 10 percent rating is warranted for 
either mild or moderate incomplete paralysis of the posterior 
tibial nerve (the nerve at issue in this appeal).  A 20 
percent rating requires severe incomplete paralysis of this 
nerve, and a 30 percent rating requires complete paralysis-
as evidenced by paralysis of all of the muscles of the sole 
of the foot, frequently with painful paralysis of a causalgic 
nature; an inability to flex the toes; weakened adduction; 
and impaired plantar flexion.  Id.

The veteran underwent X-ray studies of her left foot in May 
1996 and a physical examination in July 1996 to obtain a 
medical opinion concerning the severity of her disability.  
Just as in service, she complained of experiencing chronic 
pain in the ball of her foot-in the area of the 3rd and 4th 
metatarsals-especially when working and standing on this 
extremity.  She also said she experiences swelling when 
sitting.  She went on to state that she does not take any 
medication for her symptoms.  During the objective clinical 
portion of the evaluation, the examiner observed that she had 
some signs of functional impairment in her foot, as she could 
not squat or rise on her toes.  She also walked on the side 
of her foot to lessen the extent of her pain, and she had a 
decreased Achilles reflex in this foot.  In several other 
pertinent respects, however, her foot was essentially 
asymptomatic.  Of note, she had no difficulty standing on it, 
and she had full range of motion in both her ankle and foot 
in all directions tested; plantar flexion was to 45 degrees, 
and dorsiflexion was to 20 degrees.  See 38 C.F.R. § 4.71, 
Plate II.  Clearly then, she is not entitled to a higher 
rating on the basis of limitation of motion of the ankle 
under Code 5271.  Under this code, a 20 percent rating 
requires marked limitation of motion of the ankle.  She also 
had completely normal supination, pronation, inversion, and 
eversion of her left foot, and she could rise on her heels.  
The examiner further indicated that her foot had a normal 
appearance, and the X-rays were negative for signs of a 
fracture, dislocation or other bone or joint 
abnormality/deformity.  Moreover, there were no signs of 
neurovascular changes or motor deficits in this extremity.

Based on the results of the VA medical evaluation and the 
clinical findings noted in service, the Board finds that the 
overall severity of the veteran's left foot disability is 
most commensurate with "moderate incomplete paralysis."  
This being the case, she is entitled to-at the most-a 10 
percent rating under 38 C.F.R. §§ 4.124, 4.124a, Diagnostic 
Code 8725.  Code 5279-for metatarsalgia (Morton's disease)-
also provides for a maximum rating of 10 percent, so this 
code is of no benefit to her either.  Therefore, her current 
rating must continue unless and until such time that she 
demonstrates more severe symptoms.  See 38 C.F.R. § 4.7.  The 
Board notes additionally that there is no alternative basis 
for assigning a higher or separate rating under any of the 
other potentially applicable diagnostic codes.  Although 
records confirm that she experiences pain (and tenderness and 
discomfort) in the scars from her surgery, the records also 
show that it was partly on the basis of her painful scars-
and the resulting functional impairment-that the RO assigned 
the 10 percent rating that she currently has.  See 38 C.F.R. 
§ 7805; see also DeLuca v. Brown, 8 Vet. App. 202 (1995), 
citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  There is no objective 
clinical indication that she has additional functional 
impairment attributable to the scars that is separate and 
distinguishable from her already rated underlying disability, 
so as to warrant the assignment of a separate rating in 
accordance with the holding of the United States Court of 
Appeals for Veterans Claims (Court)-formerly the U.S. Court 
of Veterans Appeals-in the case of Esteban v. Brown, 6 Vet. 
App. 259 (1994).  To do so would violate the prohibition 
against "pyramiding" of disability.  See 38 C.F.R. § 4.14.

Since the preponderance of the evidence is against a rating 
higher than 10 percent, the benefit-of-the-doubt rule does 
not apply.  See 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).

The above determination is based on application of the 
pertinent provisions of the VA's Schedule for Rating 
Disabilities (Rating Schedule).  Additionally, however, the 
Board notes that there is no indication that the schedular 
criteria are inadequate to evaluate the veteran's 
disability-as there has been no showing that it has caused 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), or that it has 
necessitated frequent periods of hospitalization or otherwise 
rendered impracticable the application of the regular 
schedular standards.  In the absence of evidence of such 
factors, the Board is not required to remand this claim to 
the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

The claim for a higher rating for the postoperative residuals 
of Morton's neuroma of the left foot with possible tarsal 
tunnel syndrome is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

